Dismissed and Opinion Filed May 5, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01270-CV

                                IRENE JAMES, Appellant
                                         V.
                          CASA BLANCA APARTMENTS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-1404643-D

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The filing fee and the clerk’s record in this case are past due. By postcard dated

November 5, 2014, we notified appellant the $195 filing fee was due. We directed appellant to

remit the filing fee within ten days and expressly cautioned appellant that failure to do so would

result in dismissal of the appeal. By letter dated November 20, 2014, we informed appellant the

clerk’s record had not been filed because appellant had not paid for or made arrangements to pay

for the clerk’s record. We directed appellant to provide verification of payment or arrangements

to pay for the clerk’s record or written documentation that she had been found to be entitled to

proceed without payment of costs. We cautioned appellant that failure to do so would result in

the dismissal of this appeal without further notice. To date, appellant has not paid the filing fee,
filed the docketing statement, provided the required documentation, or otherwise corresponded

with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




141270F.P05
                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

IRENE JAMES, Appellant                            On Appeal from the County Court at Law
                                                  No. 4, Dallas County, Texas
No. 05-14-01270-CV       V.                       Trial Court Cause No. CC-1404643-D.
                                                  Opinion delivered by Chief Justice Wright.
CASA BLANCA APARTMENTS, Appellee                  Justices Lang-Miers and Stoddart
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee CASA BLANCA APARTMENTS recover its costs of this
appeal from appellant IRENE JAMES.


Judgment entered May 5, 2015.




                                            –3–